Case: 15-20247      Document: 00513270161         Page: 1    Date Filed: 11/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-20247
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        November 13, 2015
VINCENT E. BEASLEY,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner-Appellant

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:14-CV-2708


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge: *
       Vincent E. Beasley pled guilty to sexual assault and was sentenced to
eight years in prison. Beasley filed a habeas petition and a motion for release
pending review of his habeas petition in district court. The district court
denied his motion for release, denied a certificate of appealability (“COA”), and
administratively closed his habeas case pending this appeal. Beasley now



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20247     Document: 00513270161      Page: 2    Date Filed: 11/13/2015


                                  No. 15-20247

(1) moves for a COA on his motion for release, (2) appeals the denial of his
motion for release, and (3) moves for his release pending appeal. An order
denying a motion for release is not a final order for purposes of 28 U.S.C.
§ 2253(c)(1), so Beasley does not need a COA to appeal. See Harbison v. Bell,
556 U.S. 180, 183 (2009). His motion for a COA is DENIED as unnecessary.
      Release should be granted to a prisoner pending postconviction habeas
review “only when the [applicant] has raised substantial constitutional claims
upon which he has a high probability of success, and also when extraordinary
or exceptional circumstances exist which make the grant of bail necessary to
make the habeas remedy effective.” Calley v. Callaway, 496 F.2d 701, 702 (5th
Cir. 1974). Examples of “extraordinary circumstances” include the “serious
deterioration of the [applicant’s] health while incarcerated, . . . short sentences
for relatively minor crimes so near completion that extraordinary action is
essential to make collateral review truly effective, . . . or possibly extraordinary
delay in processing a habeas corpus petition.” Id. at 702 n.1 (citations omitted).
      We need not address the merits of Beasley’s claim—an issue still before
the district court—because he has not shown the existence of any
“extraordinary circumstances” requiring his release. The district court did not
err by denying his motion for release. See id. at 703. We AFFIRM. To the
extent Beasley moved this court for his release pending appeal, we DENY his
motion for the same reason.




                                         2